Title: John Adams to Abigail Adams, 16 January 1799
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phyladelphia Jan. 16. 1799
          
          Yesterday, Tuesday when the Levee Room began to be thin Brisler came running in, with the delightful sounds “Sir, Mr Adams is up Stairs.” I was not long in mounting the escalier and had the high Pleasure of embracing my dear son Thomas after an Absence of

four years & an half.— We had a very happy Evening and he has had a good nights rest after the fatigues of his Voyage & Journey. He seems in good health & is very little Altered in stature, shape or Feature. His Mind is well stored with Ideas and his Conversation entertaining. This Evening he goes with me to the Ball. I had rather Spend it with him at home.
          Inclosed is a beautiful Morcell from the Minister. Worth Gold.— It is the best elucidation of the Character of the K. of Prussia that I have ever seen.
          Louisa I wish you were here to dance to night— I dont wish for your Aunt because One such Evening would kill her.
          
            J. A
          
        